Name: Commission Regulation (EC) No 2085/2002 of 25 November 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) Nos 1452/2001, 1453/2001 and 1454/2001 as regards vegetable oil, products processed from fruit and vegetables and milk and milk products for the French overseas departments and the Canary Islands
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  economic policy;  trade;  executive power and public service;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32002R2085Commission Regulation (EC) No 2085/2002 of 25 November 2002 amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) Nos 1452/2001, 1453/2001 and 1454/2001 as regards vegetable oil, products processed from fruit and vegetables and milk and milk products for the French overseas departments and the Canary Islands Official Journal L 321 , 26/11/2002 P. 0003 - 0007Commission Regulation (EC) No 2085/2002of 25 November 2002amending Regulation (EC) No 21/2002 establishing the supply balances and Community aid for the outermost regions under Council Regulations (EC) Nos 1452/2001, 1453/2001 and 1454/2001 as regards vegetable oil, products processed from fruit and vegetables and milk and milk products for the French overseas departments and the Canary IslandsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(1), as last amended by Commission Regulation (EC) No 1922/2002(2), and in particular Article 3(6) thereof,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(3), and in particular Article 3(6) thereof,Whereas:(1) Commission Regulation (EC) No 21/2002(4), as last amended by Regulation (EC) No 1976/2002(5), establishes the forecast supply balances and Community aid for the outermost regions under Council Regulations (EC) No 1452/2001, (EC) No 1453/2001(6) and (EC) No 1454/2001.(2) The forecast supply balance for the 2002 calendar year for vegetable oils (except olive oil) for processing in the French overseas departments provides for an annual quantity of 8500 tonnes for RÃ ©union. Information provided by the French authorities shows that this will be insufficient to cover the needs of the RÃ ©union processing industry. The quantity should therefore be increased to 11000 tonnes.(3) The forecast supply balance for the 2002 calendar year for olive oil for the Canary Islands provides for an annual overall quantity of 10550 tonnes broken down as follows: 550 tonnes for virgin olive oil, 9600 tonnes for olive oil and 400 tonnes for olive-residue oil. Information provided by the Spanish authorities shows that the quantities allocated for virgin olive oil and olive oil have now been exhausted. They should therefore be increased by setting the overall quantity for the three categories of oil at 14500 tonnes.(4) The forecast supply balance for the 2002 calendar year for fruit pulp falling within CN code 2008 and fruit juice falling within CN code 2009 in the French overseas departments provides for annual quantities of 200 tonnes and 50 tonnes respectively. Information provided by the French authorities suggests that these quantities will be insufficient to cover the needs of the processing industry in those departments. They should therefore be increased to 350 tonnes of fruit pulp and 190 tonnes of fruit juice.(5) The forecast supply balance for the 2002 calendar year for the Canary Islands for products processed from fruit and vegetables provides for annual quantities of 350 tonnes for citrus fruit falling within CN code 2008 30 tonnes and 900 tonnes for other preserved fruits falling within CN code 2008 99. Information provided by the Spanish authorities shows that the quantities allocated for the two products are likely to be insufficient to cover the needs of the processing industry in the Islands. The quantities should therefore be increased to 400 tonnes of citrus fruit and 1050 tonnes of other preserved fruits. By contrast, information shows that the quantities allocated for apricots and fruit mixtures are not being used and consequently those quantities will be reduced by 50 tonnes and 175 tonnes respectively.(6) Regulation (EC) No 21/2002 should therefore be amended accordingly as regards the supply of vegetable oils to RÃ ©union and olive oil to the Canary Islands and the supply of processed fruit and vegetables to the French overseas departments and the Canary Islands.(7) The forecast supply balance for the 2002 calendar year for the Canary Islands for dairy products provides for an annual quantity of 106300 tonnes for products falling within CN code 0401, i.e. 105000 tonnes for direct consumption. Information provided by the Spanish authorities shows that the quantity allocated for these products is likely to be insufficient to cover the direct consumption needs of the Islands. It should therefore be increased by 8500 tonnes. By contrast, information shows that the quantity allocated for butter is not being used and consequently that quantity will be reduced by 750 tonnes.(8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, the Management Committee for Products processed from Fruit and Vegetables and the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 21/2002 is amended as follows:1. In Annex I "OVERSEAS DEPARTMENTS", Part 2 is replaced by the following:"Part 2Vegetable oilForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>The French authorities may alter the breakdown of the quantity in this part by up to 20 % of the quantity laid down for each department. They shall inform the Commission of any such alteration."2. In Annex III "Canary Islands", Part 3 is replaced by the following:"Part 3Vegetable oilForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"3. In Annex I "OVERSEAS DEPARTMENTS", Part 3 is replaced by the following:"Part 3Products processed from fruit and vegetablesForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"4. In Annex III "Canary Islands" Part 4 is replaced by the following:"Part 4Products processed from fruit and vegetablesForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"5. In Annex III - Canary Islands, Part 9 is replaced by the following:"Part 9Milk and milk productsForecast supply balance and Community aid for the supply of Community products per calendar year>TABLE>"Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 November 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 45.(2) OJ L 293, 29.10.2002, p. 11.(3) OJ L 198, 21.7.2001, p. 11.(4) OJ L 8, 11.1.2002, p. 15.(5) OJ L 305, 7.11.2002, p. 12.(6) OJ L 198, 21.7.2001, p. 26.